      Case 1:18-cv-05746-AMD-CLP Document 2 Filed 10/15/18 Page 1 of 2 PageID #: 14


AO440 (Rev. 12/09) Summons in a CivilAction


                                    United States District Court
                                                                 for the

                                                    Eastern District of New York


 CELSO TECUN CAPIR, individually and on behalf of
                all others similarly situated,
                            Plaintiff                                      CV1
                                                                           Civil Action No.

        60-10 BAKERY INC. d/b/a TOST CAFE and
           SUMNDER SINGH, as an individual,
                           Defendant
                                                                                              POLLAK, M.J
                                                 SUMMONS IN A CIVIL ACTION


To: (Defendant's name and address) 60-10 BAKERY INC. d/b/a TOST CAFE, 60-10 KISSENA BOULEVARD,
                                        FLUSHING, NEW YORK 11355
                                        SUMNDER SINGH, 60-10 KISSENA BOULEVARD, FLUSHING, NEW YORK
                                        11355




          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (notcounting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12(a)(2) or (3)— youmust serve on the plaintiff an answer to the attached complaint or a motion under Rule 12of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:             Helen F. Dalton & Associates, P.C.
                                        Roman Avshalumov, Esq.
                                        69-12 Austin Street
                                        Forest Hills, NY 11375




          If youfail to respond, judgment bydefault will be entered against you forthe reliefdemanded in the complaint.
You also must fi.a your answer or motion with the court.                      D0UGLAS (V PAtlVlfeR
                                                                              CLERK OF COURT



Date:
            OCT 15 2018
       Case 1:18-cv-05746-AMD-CLP Document 2 Filed 10/15/18 Page 2 of 2 PageID #: 15

AO 440 (Rev. 12/09) Summons in aCivil Action (Page 2)                                                               _
 Civil Action No.


                                                          PROOF OF SERVICE
                      (This section should not befiled with the court unless required by Fed. R. Civ. P. 4 (I))

          This summons for (name ofindividual and title, ifany)                                                   ___
 was received by me on (date)

          O I personally servedthe summons on the individual at (place)
                                                                                 on (date)                         ; or


          D I left the summons at the individual's residence or usual place of abode with (name)
                                                               a person of suitable age and discretion who resides there,
          on (date)                               , and mailed a copy to the individual's last known address; or

          Q I served the summons on (name ofindividual)                                                                     , who is
           designated by law to acceptservice of process on behalfof (name oforganization)
                                                                                 on (date)                         ; or


          0 I returned thesummons unexecuted because                                                                             ; or

          D Other (specify):




          Myfees are$                             fortravel and $                 for services, fora total of $           0.00


          1declare under penalty of perjury that this information is true.


 Date:
                                                                                       Server's signature



                                                                                     Printed name and title




                                                                                        Server's address



 Additional information regarding attempted service, etc:
